Citation Nr: 0525048	
Decision Date: 09/14/05    Archive Date: 09/21/05

DOCKET NO.  00-15 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for psoriasis.

2.  Entitlement to service connection for obsessive 
compulsive personality disorder.

3.  Entitlement to an increased (compensable) evaluation for 
residuals of anterior chest wall trauma.


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney at Law


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from October 1956 to March 
1960.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 1999 rating decision of the 
Los Angeles, California, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO denied service connection for 
psoriasis and obsessive compulsive personality disorder and 
continued the noncompensable evaluation for residuals of 
anterior chest wall trauma.

In a September 2002 decision, the Board determined that the 
veteran had withdrawn the issues listed on the title page.  
The Board also referred the issue of service connection for 
hiatal hernia to the RO for initial consideration.  The 
veteran appealed the Board decision to the United States 
Court of Appeals for Veterans Claims (Court).  In December 
2004, the Court reversed the Board's decision, finding that 
the veteran had not withdrawn the issues, and reinstated the 
issues listed on the title page.  It left the referral of the 
claim for service connection for hiatal hernia undisturbed.

The case has been returned to the Board for further appellate 
review. 

The issues of entitlement to service connection for 
obsessive-compulsive personality disorder and an increased 
evaluation for residuals of anterior chest wall trauma are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.




FINDING OF FACT

Psoriasis is attributable to service.


CONCLUSION OF LAW

Psoriasis was incurred in service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that the veteran's representative 
has requested that the Board remand the three issues back to 
the RO for the veteran to be provided with a personal hearing 
before the RO in Los Angeles and for VA to obtain additional 
VA treatment records that are relevant to the issues.  The 
Board is remanding the issues of entitlement to service 
connection for obsessive-compulsive personality disorder and 
an increased evaluation for residuals of anterior chest wall 
trauma in compliance with the representative's request and VA 
law.  However, it finds that because there is evidence that 
supports the veteran's claim for service connection for 
psoriasis, it could grant the claim in this decision.  As the 
decision on this issue is favorable, the Board finds that 
there is no prejudice to the veteran in the Board not 
remanding this claim for additional development.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Additionally, although the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096, became effective 
during the pendency of this appeal, the Board finds that it 
is unnecessary to address its applicability in this case in 
view of the disposition reached herein.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  Service connection may be granted for 
any disease diagnosed after service when all the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The veteran claims that service connection for psoriasis is 
warranted because, as a mechanic, he sustained multiple 
injuries to his hands, which caused the psoriasis.  

A November 2000 VA examination report shows that the veteran 
reported the above history regarding being a mechanic in 
service and the injuries to his hands.  The examiner 
diagnosed psoriasis and stated that it was "likely present 
during service."  He noted that while the veteran's claims 
file was not available to him, he stated the "location is 
compatible with a diagnosis of psoriasis and[,] with a 
history of being a mechanic, the isomorphic response would be 
very classic and would be present and support a diagnosis of 
psoriasis."  There is no competent evidence to refute this 
medical opinion.  Accordingly, entitlement to service 
connection for psoriasis is granted.  See Gilbert, 1 Vet. 
App. at 55.


ORDER

Service connection for psoriasis is granted.


REMAND

As noted above, the VCAA was enacted while the veteran's 
claims have been on appeal.  The veteran has not received a 
VCAA letter regarding the claims for entitlement to service 
connection for obsessive-compulsive personality disorder or 
an increased evaluation for residuals of anterior chest wall 
trauma.  Thus, a VCAA-compliant letter must be issued 
addressing these two claims.  

The veteran's representative has stated that there are 
outstanding treatment records at the Loma Linda and San Diego 
VA Medical Centers.  Thus, those records must be obtained.  
The veteran's representative has also stated that the veteran 
wants a personal hearing before the VARO to present evidence 
to support his claims.  Therefore, an RO hearing should be 
scheduled.

Accordingly, the case is hereby REMANDED for the following 
action:

1.  Issue a VCAA-compliant letter 
addressing the claims of entitlement to 
service connection for obsessive-
compulsive personality disorder and an 
increased evaluation for residuals of 
anterior chest wall trauma.

2.  Obtain the relevant medical records 
at the Loma Linda and San Diego VA 
Medical Centers.  

3.  Schedule the veteran for a hearing 
before the RO.

4.  VA is free to obtain or develop any 
evidence it deems necessary regarding the 
two remaining issues on appeal.  

The case should be returned to the Board after compliance 
with requisite appellate procedures. 

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded, including any 
evidence in his possession that pertains to the claims.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).



_______________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


